IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 No. 119 MM 2015

                    Respondent


             v.


JERET SAMUEL HARVEY,

                    Petitioner


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although the Lycoming County

Public Defender’s Office was seemingly negligent in failing to comply with filing

deadlines, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122. Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 30 days.